Chapman, J.
The subject of the controversy in this case was the insanity of Mary Gilson in 1822, when she became of age. The testimony of Mr. Farrar in his deposition, that the people used to have a good deal of sympathy with her, was properly ruled out, because it was not pertinent to the issue. The opinions and hearsay statements in his other answers were also excluded properly. The same remark applies to Mrs. Shattuck’s answers, except a part of the fourteenth. But this answer was offered as a whole, and the part that is competent was not offered to be read separately from the rest.
The records of the hospital were properly admitted in evidence. Kennedy v. Doyle, 10 Allen, 161.
The question presented to the jury by the instructions of the court was, in substance, whether Mary Gilson, by reason of insanity, so far lost her self-control that she had no power to make choice of a settlement. The request for instructions contained illustrations which the court properly declined to adopt. Its substance was adopted, with proper modifications.

Exceptions overruled.